Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0003337
                                                          19-AUG-2014
                                                          03:24 PM




                           SCWC-13-0003337


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       IN THE INTEREST OF C.D.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (CAAP-13-0003337; FC-S NO. 11-0001)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner-Appellant’s Application for Writ of


 Certiorari, filed on July 17, 2014, is hereby rejected. 


           DATED:   Honolulu, Hawai'i, August 19, 2014.

 Rebecca A. Copeland              /s/ Mark E. Recktenwald

 for petitioner

                                  /s/ Paula A. Nakayama

 David M. Louie,

 Mary Anne Magnier, and           /s/ Sabrina S. McKenna

 Diana M. Mellon-Lacey

 for respondent                   /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson